Citation Nr: 1609777	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-27 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected arteriosclerotic heart disease with coronary artery disease status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to September 1960, from October 1960 to July 1966, and from April 1972 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This case was previously before the Board.  In February 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claim in February 2015 to obtain outstanding treatment records and a medical opinion as to the etiology of the Veteran's obstructive sleep apnea.  Additional VA treatment records were obtained and associated with the claims file; however, the Veteran did not respond to a May 2015 request to provide treatment records from Dr. C. Mayorga.  
Regarding the requested medical opinion, in July 2015, a reviewing VA physician opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by military service.  In support of the conclusion, the physician explained that stopping breathing during sleep is only one of the symptoms of sleep apnea and the diagnosis was not made until 201[0].  The physician remarked, "To say that the Veteran's reported symptom in the 1970s was sleep apnea would be speculation on my part because a sleep study i[s] required for the diagnosis."  Unfortunately, the July 2015 opinion is insufficient, because it fails to address the likelihood that the observed pauses in breathing during sleep in the 1970s were a manifestation of sleep apnea despite the absence of objective findings from a contemporaneous sleep study.

Moreover, in February 2016 correspondence, the Veteran's representative cited a study entitled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans" published by the Journal of Clinical Sleep Medicine, which examined the relationship between self-reported PTSD symptoms and risk of obstructive sleep apnea and the "relationships between PTSD symptoms scores and each risk factor of [obstructive sleep apnea] (snoring, fatigue, high blood pressure/BMI)."  The representative suggested that the Veteran's obstructive sleep apnea was secondary to his service-connected PTSD, and requested that the Board remand the appeal to obtain an additional medical opinion.  Also, in March 2013 correspondence, the Veteran had asserted that his obstructive sleep apnea was secondary to his service-connected heart disease.

Based on the foregoing, the Board finds that additional development is required before deciding the claim on appeal.  As outlined below, the AOJ should again attempt to obtain outstanding treatment records and obtain an additional VA medical opinion regarding the etiology of the Veteran's obstructive sleep apnea.  Moreover, as the claim is being remanded, the Veteran should be furnished an additional opportunity to provide information necessary to obtain records from Dr. Mayorga.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since May 2015.

2.  With any necessary assistance from the Veteran, obtain all treatment records from Dr. C. Mayorga.  (See October 2013 Board Hearing Transcript).

3.  After completing the development requested in items (1) and (2), provide the entire claims file, including a complete copy of this Remand, to a physician other than the July 2015 VA examiner to obtain a medical opinion regarding the etiology of the Veteran's obstructive sleep apnea.  After reviewing the claims file, the examiner should respond to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea manifested during military service or is otherwise related to military service?

In so opining, the reviewing examiner is advised that the Veteran's spouse has described witnessing the Veteran stop breathing during sleep since the 1970s and the Veteran has reported his awareness of this issue since the 1970s.  For purposes of providing your opinion, please accept the assertions of the Veteran and his spouse of loss of breath during sleep since the 1970s as fact.


b) (1) If not incurred in or related to military service, is it at least as likely as not that the Veteran's obstructive sleep apnea is proximately due to service-connected PTSD and/or arteriosclerotic heart disease with coronary artery disease status post myocardial infarction?

(2) If not proximately due to service-connected PTSD or heart disease, is it at least as likely as not that the Veteran's obstructive sleep apnea is aggravated beyond the normal course of the disease by the service-connected PTSD and/or heart disease? 

In addressing these questions, the reviewing examiner should consider the study cited by the Veteran's representative in February 2016 ("Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans" published by the Journal of Clinical Sleep Medicine) as it relates to any relationship between the Veteran's obstructive sleep apnea and PTSD.

A medical analysis and explanation must be included with the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking any other development deemed appropriate, readjudicate the claim.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




